Citation Nr: 0934313	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In December 2007, the Board denied entitlement to an initial 
disability rating in excess of 50 percent for PTSD.  In 
August 2008, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion to remand this claim to 
the Board.

In August 2009, the Veteran's representative, on the 
Veteran's behalf, submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The Board notes that in an August 2009 statement, the 
Veteran's representative, on the Veteran's behalf, asserted a 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This matter is REFERRED to the RO for 
appropriate action.

For reasons explained below, this appeal is REMANDED to the 
VA Regional Office.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD.

In a July 2009 statement, a private clinical psychologist 
(K.P., Psy.D.) cited medical evidence contained in current VA 
mental health treatment records for the Veteran that are not 
presently contained in the claims file.  These records must 
be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, the Board notes that attempts were made in 2002 
to obtain treatment records from a private physician (Dr. N. 
Singh) whom the Veteran identified as having treated him for 
nervousness and anxiety for nine years.  No response was 
received from Dr. Singh at that time.  On remand, the RO/AMC 
should attempt to obtain all available treatment records from 
Dr. Singh after securing any necessary release from the 
Veteran.

Finally, it appears that the most recent VA psychiatric 
examination report associated with the claims file is dated 
in March 2004, more than five years ago.  The report from the 
private psychologist, while current, did not include a mental 
status evaluation.  Thus, the Board has determined that a new 
VA psychiatric examination is warranted in order to fully and 
fairly evaluate the Veteran's claim for entitlement to an 
initial disability rating in excess of 50 percent for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA mental health treatment 
records dating since January 2002 from 
the Wilmington, Delaware Vet Center and 
since April 2002 from the Wilmington, 
Delaware VA Medical Center.

2.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers who have treated him for his 
PTSD since January 2001.  After 
securing any necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained 
in the claims file, including all 
available treatment records from 
private Dr. N. Singh  If any requested 
records are unavailable, then the file 
should be annotated as such and the 
Veteran so notified.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and severity of his 
service-connected PTSD.  The claims 
file should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of 
all psychiatric pathology found to be 
present as well as a mental status 
examination.  The examiner should 
describe how the symptoms of the 
Veteran's service-connected PTSD affect 
his social and industrial capacity.  A 
rationale for any opinions expressed 
should be provided.  All tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the 
Veteran's service-connected PTSD.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

